NELSON, Circuit Justice.
The decree of the court below must be reversed, but I have had some difficulty as to the further disposition of the case. The only evidence found in the record, in respect to the collision, is that given by the master of the libellants’ vessel. In view of the grounds on which the court below disposed of the case, I am inclined to think, that that evidence ought not to be received here as plenary proof of the collision, on this appeal. I shall, therefore, direct the case to stand, for proofs to be taken by the respective parties in this court, upon the merits, with liberty to either party to amend his pleading, preparatory to the taking of the proofs.